Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 7/21/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-9 are pending and are presented for examination.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (JP 2014018006 A, IDS).
As for claim 1, Ueno discloses a vibration powered generator having an elongated magnetostrictive material (318) having one end attached to a vibrating body (340), in which the magnetostrictive material vibrates due to vibration of the vibrating body whereby the vibration powered generator generates electric power with the aid of an inverse magneto strictive effect of the magnetostrictive material, wherein
the magnetostrictive material (318) has an asymmetrical cross-sectional shape ("has a prismatic shape") [0037] in a cross section taken along a plane perpendicular to a longitudinal direction of the magnetostrictive material, 
wherein the asymmetrical cross-sectional shape is asymmetrical with respect to a straight line extending along a vibration direction (arrow in Fig. 9) of the magnetostrictive material due to vibration of the vibrating body (also refer motion in Fig. 11), and

It is obvious that the magnetostrictive material (318) has a vibration direction as in Fig. 9 because it is connected to the vibrating body (340) for generating power.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have as claimed. 

As for claim 3, Ueno discloses the vibration powered generator according to claim 1, wherein a largest width and a largest thickness of the asymmetrical cross-sectional shape (see V shapes in Figs. 8-9, also refer Figs. 10-11) are different, and a largest width direction and a largest thickness direction of the asymmetrical cross-sectional shape are inclined with respect to the vibration direction (V shape).
As for claim 4, Ueno discloses the vibration powered generator according to claim 1, wherein an angle between the largest width direction and/or the largest thickness direction and the vibration direction can be changed in a state in which the magnetostrictive material is attached to the vibrating body (Fig. 9, also refer motion in Fig. 11).
As for claim 5, Ueno discloses the vibration powered generator according to claim 3, and since wind is not constant, it is obvious to have wherein a ratio of the largest width of the magnetostrictive material to the largest thickness can be changed in a state in which the magnetostrictive material is attached to the vibrating body.

Magnetostriction is a property of magnetic materials that causes them to change their shape or dimensions during the process of magnetization. The variation of materials' magnetization due to the applied magnetic field changes the magnetostrictive strain until reaching its saturation value, λ. Wikipedia
As for claim 8, Ueno discloses the vibration powered generator according to claim 1, it is well-known in the art wherein the magnetostrictive material is formed of a Fe-Co-based alloy (see article from Stanford Univ. below). 
What is an Electrostrictive/Magnetostrictive Material?
A magnetostrictive material consists of tiny ferromagnets.  These ferromagnets, usually iron, nickel or cobalt, have small magnetic moments as a result of their “3d” shells that are not completely filled with electrons.  Essentially, the ferromagnets act like tiny permanent bar magnets.  
NanoInfo : Smart Materials (stanford.edu)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Ujihara et al (US 20090315335 A1).    
As for claim 9, Ueno discloses the vibration powered generator according to claim 1, Ueno is silent to describe wherein a composite material obtained by bonding a magnetostrictive material and a soft magnetic material is used instead of the magnetostrictive material.

spring force to increase and the magnetic force to essentially vanish. 

Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
Claim 8 recites “magnetostrictive material is formed of a Fe based alloy”.  Additional sample references are (see office action on 3/23/2021): 
Sato et al., “Co-ferrite – A material with interesting magnetic properties”, 
ISAM 2013 - IEEE International Symposium on Assembly and Manufacturing held on 30 Jul, 2013 - 2 Aug, 2013. 
FURUKAWA et al ( US 20170207728 A1) and 
Huang et al (US 20070282378 A1).   

Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834